                  United States District Court
                      District of Minnesota
                   Civil No. 19-2096 (DSD/DTS)

Spok, Inc.,

               Plaintiff,

v.                                           ORDER

Hemant Goel,

               Defendant.


     Maximilian Grant, Esq. and Latham & Watkins LLP, 555 11th
     Street NW, Suite 1000, Washington, DC 20004; R J Zayed, Esq.
     and Dorsey & Whitney LLP, 50 South 6th Street, Suite 1500
     Minneapolis, MN 55402; and Michael A. David, Esq. and Latham
     & Watkins LLP, 885 Third Avenue New York, NY 10022-4834,
     counsel for plaintiff.

     Faris Rashid, Esq. and Mark L. Johnson, Esq. and Greene Espel
     PLLP, 222 South Ninth Street, Suite 2200, Minneapolis, MN
     55402, counsel for defendant.


     This matter is before the court upon defendant Hemant Goel’s

motion to dismiss or stay in favor of arbitration.     Based on a

review of the file, record, and proceedings herein, and for the

following reasons, the motion to stay is granted.



                            BACKGROUND

     This contract dispute arises from Goel’s employment with

plaintiff Spok, Inc.   The court will recite only those facts and

allegations relevant to the narrow issue presented.
      In October 2014, Spok hired Goel as its chief operating

officer.      Compl. ¶ 4.            At that time, the parties executed an

employment        agreement     which    included       a   non-competition       clause.

Id.   Spok ultimately promoted Goel to president.                        Id. ¶ 5.      The

parties      later    executed        the     Amended       and    Restated    Executive

Severance     and    Change     in    Control      Agreement        (Agreement),      which

superseded the earlier employment agreement.                       Id. ¶ 6; id. Ex. 2.

      Among       other    things,      the    Agreement          prohibits    Goel   from

competing with Spok for a period of two years following his

departure from Spok.          Compl. ¶ 7; id. Ex. 2 § 8.               In Section 9 of

the   Agreement,      Goel      acknowledged       that      violation    of    the   non-

competition clause “will cause irreparable damage” to Spok and

that Spok “shall be entitled as a matter of right to an injunction,

out   of    any    court   of    competent        jurisdiction,        restraining     any

violation” of that clause.                  Compl. ¶ 8; id. Ex. 2 § 9.                  The

Agreement also contains an arbitration clause which provides, in

relevant part:

           Except as otherwise provided in Section 9 hereof,
           the parties agree that any dispute, claim, or
           controversy based on common law, equity, or any
           federal, state, or local statute, ordinance, or
           regulation (other than workers’ compensation claims)
           arising out of or relating in any way to this
           Agreement, its termination or any Termination of
           Employment, including whether such dispute is
           arbitrable, shall be settled by arbitration.



                                              3
       ***

       The arbitration proceeding shall be conducted under
       the employment dispute resolution arbitration rules
       of the American Arbitration Association in effect at
       the time a demand for arbitration under the rules is
       made.


Compl. Ex. 2 § 19 (emphasis added).

     On April 26, 2019, Goel resigned from Spok and soon thereafter

began working for Capsule Technologies as its chief executive

officer.     Compl. ¶ 12.     On August 2, 2019, Spok filed this suit

against Goel alleging that he breached the non-competition clause

in the Agreement by working for Capsule, a competitor.      Spok seeks

a permanent injunction enjoining Goel from further breaching the

Agreement and monetary damages.       Goel now moves to dismiss or stay

the action in favor of arbitration.



                                DISCUSSION

     In deciding whether to compel arbitration under the Federal

Arbitration Act, the court considers: “(1) whether there is a valid

arbitration agreement and (2) whether the particular dispute falls

within that agreement.”        Faber v. Menard, Inc., 367 F.3d 1048,

1052 (8th Cir. 2004).       The threshold question, however, is whether

the arbitrator or the court has the authority to decide whether a

particular dispute is subject to arbitration.


                                     4
       “The question whether the parties have submitted a particular

dispute to arbitration ... is ‘an issue for judicial determination

[u]nless the parties clearly and unmistakably provide otherwise.’”

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002)

(quoting AT&T Techs., Inc. v. Commc’n Workers, 475 U.S. 643, 649

(1986)).     Further, the Eighth Circuit Court of Appeals has held

that    an   agreement   to   arbitrate          that   mandates    arbitration

consistent with the American Arbitration Association’s (AAA) rules

“constitutes a clear and unmistakable expression of the parties’

intent to leave the question of arbitrability to an arbitrator.”

Fallo v. HighBTech Inst., 559 F.3d 874, 878 (8th Cir. 2009); see

also N. Am. Composites Co. v. Reich, No. 15-3537, 2016 WL 471353,

at *1-2 (D. Minn. Feb. 5, 2016) (“[W]here, as here, the parties

explicitly incorporate the AAA rules of arbitration, the parties

have delegated the question of arbitrability to the arbitrator.”);

Barkl v. Career Educ. Corp., No. 10-3565, 2010 WL 4979231, at *2

(D. Minn. Dec. 2, 2010) (“Where an agreement to arbitrate mandates

arbitration in accordance with the [AAA] Rules, the parties to the

agreement have clearly and unmistakably agreed to assign the

question     of   arbitrability   to       the    arbitrator   in   the   first

instance.”).




                                       5
     Here, the court finds that the parties have clearly and

unmistakably    agreed   to     arbitrate      the   issue   of   arbitrability.

First, the Agreement broadly states that the question of whether

“any dispute, claim, or controversy ... arising out of or relating

in any way to [the] Agreement” is arbitrable shall “be settled by

arbitration.”     Compl. Ex. 2 § 19.           Second, the parties agreed to

incorporate the AAA rules into their dispute resolution, which

evinces their intent to reserve the question of arbitrability to

the arbitrator.

     The court is mindful of Spok’s argument that Section 9 of the

Agreement   mandates     that    a    court,    rather   than     an   arbitrator,

adjudicate disputes relating to the non-competition provision.

The court is not persuaded, however, that Section 9 undermines or

conflicts with the arbitration clause’s broad pronouncement that

arbitrability is to be determined by an arbitrator.                    Under these

circumstances, whether the instant dispute falls within the scope

of the arbitration clause in the Agreement is an issue reserved

solely for the arbitrator.



                                     CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.     The motion to stay         [ECF No. 14] is granted; and



                                         6
     2.   This   matter   is   stayed    pending   completion   of   the

arbitration or a determination by the arbitrator that the issue is

not subject to arbitration.



Dated: October 24, 2019

                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                  7
